DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Khan et al. (US 2015/0044964).
Referring to Claim 19, Khan teaches a method of operating a unitary near-field communication device 100 (fig. 3), the method comprising:
communicating priority management information between a near-field emission circuit (see 120 of fig. 3) and a second circuit (see 320 and 330 of fig. 3 and paragraph 83 which shows the signal 321 between first and second circuits shown to manage priority of modes the device operates in based on power consumption), the communicating occurring between a hardware connection connecting the near-field emission circuit to the second circuit (see connection 321 between 320 and 120 in fig. 3 and connection 341 between 120 and 330 where 320 and 330 are the second circuit) and exclusively dedicated to a priority management between the near-field emission circuit and the second circuit (see paragraph 83 which shows the signal 321 between first and second circuits shown to manage priority of modes the device operates in based on power consumption); and
transmitting a near-field wireless signal from the near-field emission circuit based on the priority management information (see paragraph 83 which shows NFC component able to transmit a near field wireless signal using antenna 134 (fig. 1) when a disabling command 321 is not sent to NFC component 120 which prohibits the emitting of near field emission).
Referring to Claim 20, Khan also teaches preventing the near-field emission circuit from near-field emission for a period of time (see paragraph 55 which shows a user set duration for a mode where the NFC unit is disabled).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 12-14, 16-18, 21-22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2015/0044964) in view of Cargill et al. (US 2014/0256248).
Referring to Claim 1, Khan teaches a unitary device 100 (fig. 3) comprising:
a first circuit 120 (fig. 3) comprising a near-field emission circuit (see 120 of fig. 3 which includes circuitry for near field emission as detailed in 120 of fig. 1 which includes antenna 134), the first circuit configured to generate a first signal indicating whether the first circuit is emitting a near-field emission (see paragraph 77 which shows NFC status signal 341 where any indication of the status signal that does not indicate non-use indicates the emitting of near-field emission);
a second circuit 320 and 330 (fig. 3) configured to generate a second signal indicating, to the first circuit, an authorization or prohibition of emitting the near-field emission (see paragraph 83 which shows circuit 320 in fig. 3 sending a disabling command 321 to NFC component 120 which prohibits the emitting of near field emission); and
a hardware connection linking the first circuit to the second circuit (see connection 321 between 320 and 120 in fig. 3 and connection 341 between 120 and 330 where 320 and 330 are the second circuit), the hardware connection being exclusively dedicated to a priority management between the first circuit and the second circuit (see paragraph 83 which shows the signal 321 between first and second circuits shown to manage priority of modes the device operates in based on power consumption), the hardware connection configured to:
relay the first signal from the first circuit to the second circuit (see signal 341 from first circuit 120 to second circuit 330 in fig. 3), and relay the second signal from the second circuit to the first circuit (see signal 321 from second circuit 320 to first circuit 120 in fig. 3).
Khan does not teach the signals as binary signals. Cargill teaches the signals as binary signals (see paragraph 66 which shows multiple digital processors which indicates the use of digital signals which are binary signals, also noting that since the processor of Khan is not shown to be an analog processor, a skilled artisan can apply at least one of the digital processors taught in Cargill to the circuit of Khan in order to ensure the use of binary signals in the circuitry of Khan).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cargill to the device of Khan in order to more efficiently manage power consumption in a device that uses NFC.
Referring to Claim 8, Khan teaches a unitary device 100 (fig. 3) comprising:
a first circuit 120 (fig. 3) comprising a near-field emission circuit (see 120 of fig. 3 which includes circuitry for near field emission as detailed in 120 of fig. 1 which includes antenna 134) configured to generate a first signal indicating whether the first circuit is emitting a near-field emission (see paragraph 77 which shows NFC status signal 341 where any indication of the status signal that does not indicate non-use indicates the emitting of near-field emission);
a second circuit 320 and 330 (fig. 3) configured to generate a second signal indicating, to the first circuit, an authorization or prohibition of emitting the near-field emission (see paragraph 83 which shows circuit 320 in fig. 3 sending a disabling command 321 to NFC component 120 which prohibits the emitting of near field emission); and
a hardware connection linking the first circuit to the second circuit (see connection 321 between 320 and 120 in fig. 3 and connection 341 between 120 and 330 where 320 and 330 are the second circuit), the hardware connection being configured to convey the first binary signal and the second binary signal to effect priority management between the first circuit and the second circuit (see paragraph 83 which shows the signal 321 between first and second circuits shown to manage priority of modes the device operates in based on power consumption).
Khan does not teach a microcontroller or an ultra-wideband communication circuit and the signals as binary signals. Cargill teaches a microcontroller or an ultra-wideband communication circuit (see paragraph 66 which shows a microcontroller) and the signals as binary signals (see paragraph 66 which shows multiple digital processors which indicates the use of digital signals which are binary signals, also noting that since the processor of Khan is not shown to be an analog processor, a skilled artisan can apply at least one of the digital processors taught in Cargill to the circuit of Khan in order to ensure the use of binary signals in the circuitry of Khan).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cargill to the device of Khan in order to more efficiently manage power consumption in a device that uses NFC.
Referring to Claims 2 and 9, Khan also teaches the hardware connection directly connecting the first circuit to the second circuit (see direct connection 321 between 320 and 120 in fig. 3 and direct connection 341 between 120 and 330 where 320 and 330 are the second circuit).
Referring to Claims 3 and 10, Khan also teaches the priority management designed to prevent a near-field emission by the first circuit in response to the second binary signal indicating, to the first circuit, the prohibition of the emitting the near-field emission (see paragraph 83 which shows circuit 320 in fig. 3 sending a disabling command 321 to NFC component 120 which prohibits the emitting of near field emission).
Referring to Claim 4, Cargill also teaches the second circuit as a microcontroller or an ultra-wideband communication circuit (see paragraph 66 which shows a microcontroller).
Referring to Claims 6 and 18, Khan teaches a first conductor dedicated to a transmission from the first circuit to the second circuit (see transmission 341 from 120 to 320 in fig. 3 and paragraph 80 which shows NFC circuit conducting transmission), and a second conductor dedicated to a transmission from the second circuit to the first circuit (see transmission 321 from 330 to 120 in fig. 3).
Referring to Claim 12, Khan teaches the hardware connection configured to convey the first signal to the first circuit (see transmission 321 from 330 to 120 in fig. 3). Cargill teaches the signal as a binary signal (see paragraph 66 which shows multiple digital processors which indicates the use of digital signals which are binary signals, also noting that since the processor of Khan is not shown to be an analog processor, a skilled artisan can apply at least one of the digital processors taught in Cargill to the circuit of Khan in order to ensure the use of binary signals in the circuitry of Khan) and conveying the signal during a radiofrequency emission controlled by the second circuit (see 314 of fig. 3 where RAT communications is radiofrequency emissions and paragraph 38 which shows signals sent to NFC circuit to delay transmissions based on RAT transmissions). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cargill to the device of Khan in order to more efficiently manage power consumption in a device that uses NFC.
Referring to Claim 13, Khan also teaches the first circuit configured to process the first signal with software (see paragraph 103 which shows the processes in fig. 3 implemented by software). Cargill teaches the signal as a binary signal (see paragraph 66 which shows multiple digital processors which indicates the use of digital signals which are binary signals, also noting that since the processor of Khan is not shown to be an analog processor, a skilled artisan can apply at least one of the digital processors taught in Cargill to the circuit of Khan in order to ensure the use of binary signals in the circuitry of Khan). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cargill to the device of Khan in order to more efficiently manage power consumption in a device that uses NFC.
Referring to Claim 14, Khan also teaches the first circuit configured to process the first signal using a finite state machine (see paragraph 83 which shows the device operating in low power NFC or wallet power management modes, making the device operate in finite states and thus, making the device a finite state machine), the first signal being processed by the finite state machine using cabled software belonging to the first circuit (see paragraph 103 which shows the processes in fig. 3 implemented by software and wired connections 321 and 341). Cargill teaches the signal as a binary signal (see paragraph 66 which shows multiple digital processors which indicates the use of digital signals which are binary signals, also noting that since the processor of Khan is not shown to be an analog processor, a skilled artisan can apply at least one of the digital processors taught in Cargill to the circuit of Khan in order to ensure the use of binary signals in the circuitry of Khan). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cargill to the device of Khan in order to more efficiently manage power consumption in a device that uses NFC.
Referring to Claim 16, Khan also teaches conveying a second state signal from the first circuit to the second circuit or from the second circuit to the first circuit (see transmission 341 from 120 to 320 and transmission 321 from 330 to 120 in fig. 3 and paragraph 83 which shows the signal making the NFC circuit in a disabled state). Cargill teaches the signal as a binary signal (see paragraph 66 which shows multiple digital processors which indicates the use of digital signals which are binary signals, also noting that since the processor of Khan is not shown to be an analog processor, a skilled artisan can apply at least one of the digital processors taught in Cargill to the circuit of Khan in order to ensure the use of binary signals in the circuitry of Khan). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cargill to the device of Khan in order to more efficiently manage power consumption in a device that uses NFC.
Referring to Claim 17, Khan also teaches a first conductor configured to transmit the first signal and a second conductor configured to transmit the second state signal (see transmission 341 from 120 to 320 and transmission 321 from 330 to 120 in fig. 3 and paragraph 83 which shows the signal making the NFC circuit in a disabled state). Cargill teaches the signals as binary signals (see paragraph 66 which shows multiple digital processors which indicates the use of digital signals which are binary signals, also noting that since the processor of Khan is not shown to be an analog processor, a skilled artisan can apply at least one of the digital processors taught in Cargill to the circuit of Khan in order to ensure the use of binary signals in the circuitry of Khan). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cargill to the device of Khan in order to more efficiently manage power consumption in a device that uses NFC.
Referring to Claim 21, Khan teaches communicating priority management comprises communicating a signal between the near-field emission circuit and the second circuit (direct connection 341 between 120 and 330 where 320 and 330 are the second circuit). Khan does not teach the signals as binary signals. Cargill teaches the signals as binary signals (see paragraph 66 which shows multiple digital processors which indicates the use of digital signals which are binary signals, also noting that since the processor of Khan is not shown to be an analog processor, a skilled artisan can apply at least one of the digital processors taught in Cargill to the circuit of Khan in order to ensure the use of binary signals in the circuitry of Khan).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cargill to the device of Khan in order to more efficiently manage power consumption in a device that uses NFC.
Referring to Claim 22, Khan teaches communicating priority management comprises communicating a first signal from the near-field emission circuit to the second circuit along a first dedicated conductor (see transmission 341 from 120 to 320 in fig. 3 and paragraph 80 which shows NFC circuit conducting transmission). Khan does not teach the signals as binary signals. Cargill teaches the signals as binary signals (see paragraph 66 which shows multiple digital processors which indicates the use of digital signals which are binary signals, also noting that since the processor of Khan is not shown to be an analog processor, a skilled artisan can apply at least one of the digital processors taught in Cargill to the circuit of Khan in order to ensure the use of binary signals in the circuitry of Khan).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cargill to the device of Khan in order to more efficiently manage power consumption in a device that uses NFC.
Referring to Claim 26, Khan also teaches the first circuit, the second circuit, and the hardware connection housed in a same housing of the unitary device (see 100 of fig. 2 which shows a single housing for all the elements of 100 of fig. 3 which shows all the first circuit 120, the second circuit 320 and 330, and the hardware connection 321 and 341), and wherein the unitary device is configured to communicate with a second device different from the unitary device using near field communication (see device 100 communicating with outside terminal 10 in fig. 1).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan and Cargill and further in view of Koo et al. (US 2019/0311680).
Referring to Claim 11, the combination of Khan and Cargill does not teach a screen, wherein the hardware connection is configured to convey the first binary signal to the first circuit during a refresh of the screen. Koo teaches a screen 12 (fig. 1), wherein the hardware connection is configured to convey the first binary signal to the first circuit during a refresh of the screen (see paragraph 30 that shows few NFC signals being transmitted during refresh period noting that even a few signals can indicate NFC emission). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Koo to the modified device of Khan and Cargill in order to provide better allocation of energy in a NFC device.

Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 23 and 25, Khan, Cargill, and Koo do not teach, alone nor in combination, a communication circuit configured to generate a digital emission signal and the first binary signal;
a first logic gate configured to receive the second binary signal from the second circuit and generate a third binary signal corresponding to the second binary signal;
a second logic gate configured to generate an enable signal based on logic values of the first binary signal and the third binary signal;
an amplifier configured to receive the digital emission signal and the enable signal and generate the near-field emission, the amplifier prohibited from generating the near-field emission in response to the enable signal indicating to the amplifier the prohibition of the emitting the near-field emission; and
a near-field antenna coupled to the amplifier and configured to emit the near-field emission.
Regarding Claim 24, Khan, Cargill, and Koo do not teach, alone nor in combination, a communication circuit comprising a finite state machine circuit and a digital emission signal generator, the communication circuit configured to:
receive the second binary signal from the second circuit, generate a digital emission signal, and generate the first binary signal based on logic values of the digital emission signal and the second binary signal, and
an amplifier configured to receive the digital emission signal and the first binary signal and generate the near-field emission, the amplifier prohibited from generating the near-field emission in response to the second binary signal indicating to the amplifier the prohibition of the emitting the near-field emission; and
a near-field antenna coupled to the amplifier and configured to emit the near-field emission.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8-14, 16-22, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648